DETAILED ACTION

                                            EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Do Te Kim on Oct. 07, 2021.
The application has been amended as follows:
1.  	(Currently Amended) A method comprising:
determining a host write rate based on a number of chunks written to a storage volume during a first replication cycle;
determining a target rate based on an estimated number of chunks written during a second replication cycle, the target rate determined by dividing the number of chunks written during the second replication cycle by a recovery point objective (RPO) period;
transmitting chunks written during the second replication cycle at the target rate; and
wherein the number of chunks written during the second replication cycle is estimated by multiplying the host write rate based on the first replication cycle by a length of the second replication cycle.

2.  	(Original) The method of claim 1, wherein the RPO period is comprised of a number of time units that collectively form each of the first replication cycle and the second replication cycle.

4.  	(Canceled) 

5. 	(Currently Amended) The method of claim [[4]]1, wherein the estimated number of chunks is increased in number prior to the dividing the number of chunks by the RPO period resulting in replication completing prior to completion of the RPO period.

6.  	(Original) The method of claim 1, wherein the storage volume resides in a content-based storage system, and the transmitting chunks is implemented by a replication subsystem of the content-based storage system.
7.  	(Original) The method of claim 1, wherein the RPO period is defined by a user.
8.  	(Original) A system comprising:
a processor;
a volatile memory; and
a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute operations comprising:
determining a host write rate based on a number of chunks written to a storage volume during a first replication cycle;
determining a target rate based on an estimated number of chunks written during a second replication cycle, the target rate determined by dividing the number of chunks written during the second replication cycle by a recovery point objective (RPO) period;
transmitting chunks written during the second replication cycle at the target rate; and
wherein the number of chunks written during the second replication cycle is estimated by multiplying the host write rate based on the first replication cycle by a length of the second replication cycle.


10.  	(Original) The system of claim 8, wherein the number of chunks written to the storage volume during the first replication cycle is determined by comparing two address-to-hash (A2H) tables associated with consecutive snapshots of the storage volume.
11.  	(Canceled) 

12. 	(Currently Amended) The system of claim [[11]]8, wherein the estimated number of chunks is increased in number prior to the dividing the number of chunks by the RPO period resulting in replication completing prior to completion of the RPO period.

13.  	(Original) The system of claim 8, wherein the storage volume resides in a content-based storage system, and the transmitting chunks is implemented by a replication subsystem of the content-based storage system.
14.  	(Original) The system of claim 1, wherein the RPO period is defined by a user.

15.  	(Original) A computer program product tangibly embodied in a non-transitory computer-readable medium, the computer-readable medium storing program instructions comprising:
determining a host write rate based on a number of chunks written to a storage volume during a first replication cycle;
determining a target rate based on an estimated number of chunks written during a second replication cycle, the target rate determined by dividing the number of chunks written during the second replication cycle by a recovery point objective (RPO) period;
transmitting chunks written during the second replication cycle at the target rate; and
wherein the number of chunks written during the second replication cycle is estimated by multiplying the host write rate based on the first replication cycle by a length of the second replication cycle.

16.  	(Original) The computer program product of claim 15, wherein the RPO period is comprised of a number of time units that collectively form each of the first replication cycle and the second replication cycle.
17.  	(Original) The computer program product of claim 15, wherein the number of chunks written to the storage volume during the first replication cycle is determined by comparing two address-to-hash (A2H) tables associated with consecutive snapshots of the storage volume.
18.  	(Canceled) 

19. 	(Currently Amended) The computer program product of claim [[18]]15, wherein the estimated number of chunks is increased in number prior to the dividing the number of chunks by the RPO period resulting in replication completing prior to completion of the RPO period.

20.  	(Original) The computer program product of claim 15, wherein the storage volume resides in a content-based storage system, and the transmitting chunks is implemented by a replication subsystem of the content-based storage system.


                                                REASONS FOR ALLOWANCE
1.	Claims 1-3, 5-10, 12-17, 19-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 10/31/2019 regarding claims 1-3, 5-10, 12-17, 19-20  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                           
                                                        Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.

	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 15, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153